Executive Change-in-Control Agreement This Executive Change-in-Control Agreement is made, entered into, and is effective this 9th day of April, 2008, by and between Hooper Holmes, Inc., a New York corporation, having its principal place of business at 170 Mt. Airy Road, Basking Ridge, New Jersey 07920 (the “Company”) and Roy H. Bubbs, having an address at 66 Toll Gate Lane, Avon, Connecticut 06001 (the “Executive”). Whereas, the Executive is currently employed by the Company; and Whereas, the Executive possesses considerable experience and knowledge of the business and affairs of the Company concerning its policies, methods, personnel, and operations; and Whereas, the Company is desirous of assuring, insofar as possible, that it will continue to have the benefit of the Executive’s services and the Executive is desirous of having such assurances; and Whereas, the Company recognizes that circumstances may arise in which a Change in Control (as defined in Article 1 of this Agreement) occurs, thereby causing uncertainty of employment without regard to the Executive’s competence or past contributions.
